DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said second collar assembly" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Also, it is unclear whether “collar assembly” and “said second collar assembly” are the same?
The remaining claims are rejected due to their dependence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10969256. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert (U.S. Publication No.20030071170) in view of Pfaffenberger (U.S. Patent No. 6354749).
Regarding claim 1, Hilbert teaches a deployable sensor system, comprising: a pallet (Figs. 1-8, 86); a moveable carriage (Figs. 1-8, 78) moveably mounted on said pallet; an arm (Figs. 1-8, 76) having a first arm end adjacent said moveable carriage and a second arm end opposite said first arm end and defining a longitudinal axis extending from said first arm end toward said second arm end (As shown in Fig.4, a longitudinal axis extending along the arm 76); and a sensor head (Figs. 1-8, 10).
Hilbert is silent about a collar assembly positioned at said second arm end, and the sensor head mounted to said collar assembly; wherein said collar assembly rotatably mounts said sensor head for rotational movement about an axis that is not colinear to said longitudinal axis.
Pfaffenberger teaches a collar assembly (Fig.3, 14) positioned at said second arm end (Fig.3, one end of arm 16), and the sensor head (Fig.3, 25) mounted to said collar assembly; wherein said collar assembly rotatably mounts said sensor head for rotational movement about an axis that is not colinear to said longitudinal axis (Column 4, lines 7-16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Hilbert’s sensor head rotatably because it would allow Hilbert’s sensor head to be pointed to any direction to increase range/accuracy of Hilbert’s system.
Regarding claim 12, the combination of Hilbert and Pfaffenberger teaches all the features of claim 1 as outlined above, Hilbert further teaches a tray system (Figs. 1-8, 82) affixed to said pallet (Figs. 1-8, 86), wherein said moveable carriage is movably mounted in said tray system (As shown in Fig.4).
Regarding claim 13, the combination of Hilbert and Pfaffenberger teaches all the features of claim 12 as outlined above, Hilbert further teaches wherein said tray system extends across an entire width of said pallet (As shown in Figs. 4 and 8).
Regarding claim 14, the combination of Hilbert and Pfaffenberger teaches all the features of claim 1 as outlined above, Hilbert further teaches wherein said pallet (Figs. 1-8, 86) is configured for attachment to an interior deck of an aircraft, and wherein said moveable carriage is positioned for movement toward and away from a door in a fuselage of the aircraft (As shown in Fig.8).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert (U.S. Publication No.20030071170) in view of Pfaffenberger (U.S. Patent No. 6354749) and R3DS (Screen captures from YouTube video clip entitled “R3DS.flv”, 9 pages, publication date of March 11, 2012).
Regarding claim 2, the combination of Hilbert and Pfaffenberger teaches all the features of claim 1 as outlined above, the combination of Hilbert and Pfaffenberger is silent about a knuckle pivotably mounted to said moveable carriage, wherein said first arm end is affixed to said knuckle.
R3DS teaches a knuckle pivotably mounted to said moveable carriage, wherein said first arm end is affixed to said knuckle (As shown in Pages 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate R3DS’s knuckle into Hilbert’s invention because it would provide pivotable movement to Hilbert’s sensor arm.
Regarding claim 3, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 2 as outlined above, R3DS further teaches a door sealing panel affixed to and moveable with said knuckle (As shown in Pages 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate R3DS’s Knuckle and door sealing panel into Hilbert’s invention because it would provide a better sealing of the opening door.
Regarding claims 4, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 2 as outlined above, R3DS further teaches a pivot assembly having a housing pivotably mounted to said moveable carriage and an extensible shaft extending from said housing and pivotably connected to said knuckle (As shown in Pages 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate R3DS’s knuckle and shaft into Hilbert’s invention because it would provide pivotable movement to Hilbert’s sensor arm.
Regarding claims 5, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 4 as outlined above, R3DS further teaches wherein extension of said shaft pivots said knuckle, arm, and sensor head with respect to said moveable carriage (As shown in Pages 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate R3DS’s knuckle and shaft into Hilbert’s invention because it would provide pivotable movement to Hilbert’s sensor arm.
Regarding claims 6, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 4 as outlined above, R3DS further teaches a shaft head at a distal end of said shaft, said shaft head engaging a reaction surface on said knuckle (As shown in Pages 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate R3DS’s knuckle and shaft into Hilbert’s invention because it would provide pivotable movement to Hilbert’s sensor arm.
Regarding claims 7, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 6 as outlined above, R3DS further teaches wherein said reaction surface further comprises a curved notch on said knuckle (As shown in Pages 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate R3DS’s knuckle and shaft into Hilbert’s invention because it would provide pivotable movement to Hilbert’s sensor arm.
Regarding claims 8, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 6 as outlined above, the combination of Hilbert, Pfaffenberger and R3DS is silent about a stop wedge at an end of said moveable carriage and positioned to apply force to said knuckle when said knuckle, said arm, and said sensor head are in a fully deployed position.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put a stop wedge at an end of said moveable carriage and positioned to apply force to said knuckle when said knuckle, said arm, and said sensor head are in a fully deployed position, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 9, the combination of Hilbert, Pfaffenberger and R3DS teaches all the features of claim 8 as outlined above, the combination of Hilbert, Pfaffenberger and R3DS is silent about wherein at least said shaft head, said reaction surface on said knuckle, and said stop wedge are configured to provide said sensor head and said arm a natural frequency of at least 20 Hz when said sensor head and said arm are in a deployed position.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configured said shaft head, said reaction surface on said knuckle, and said stop wedge to provide said sensor head and said arm a natural frequency of at least 20 Hz when said sensor head and said arm are in a deployed position, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert (U.S. Publication No.20030071170) in view of Pfaffenberger (U.S. Patent No. 6354749) and Smith et al. (U.S. Patent No. 7387276).
Regarding claim 15, the combination of Hilbert and Pfaffenberger teaches all the features of claim 12 as outlined above, the combination of Hilbert and Pfaffenberger is silent about a wire guide positioned adjacent a side edge of said tray system.
Smith teaches a wire guide positioned adjacent a side edge of said tray system (Column 12, line 46 to column 13, line 37, “Electrical Control System”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Smith’s electrical control system into Hilbert’s invention because it would provide electric power and data to Hilbert’s sensor.
Regarding claim 16, the combination of Hilbert, Pfaffenberger and Smith teaches all the features of claim 15 as outlined above, Smith further teaches guiding a path of said control cables from a control console to the moveable carriage as the moveable carriage moves along the tray system (Column 12, line 46 to column 13, line 37, “Electrical Control System”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Smith’s electrical control system into Hilbert’s invention because it would provide electric power and data to Hilbert’s sensor.
The combination of Hilbert, Pfaffenberger and Smith is silent about a chain positioned for movement within said wire guide, said chain carrying control cables.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a chain to guide the control cables, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combination of Hilbert, Pfaffenberger and Smith teaches all the features of claim 16 as outlined above, the combination of Hilbert, Pfaffenberger and Smith is silent about wherein said control console is affixed to said pallet.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to affix said control console to said pallet, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of dependent claim 10 is the inclusion of the specific limitations of “said collar assembly further comprising a first collar fixed on said arm and having an angled lower face, and a second collar rotatably mounted on said arm and having an angled upper face mating with said angled lower face on said first collar”, in combination of with all other recited associated elements in a deployable sensor system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855